Mr. Chief Justice Quiñones,
after making the above statement of facts, rendered the opinion of the Court.
Under paragraph 9, article 1727 of .the Law of Civil Procedure, an appeal in cassation for violation of law is not admissible when based upon the consideration of the evi*73■dence on the part of the trial court, unless included in the' provision of subdivision 7 of article 1690 of said law; that is to say, when in the consideration of evidence an error of law or of fact has been committed by the trial Court, in which case according to the jurisprudence established by the Supreme Court of Spain and constantly followed by this Court, it is necessary that in the petition interposing the appeal, it should be clearly stated whether the error committed was of fact or of law, setting forth in the first case, the act or authentic document which shows the evident error of the judge, and in the second case, the law or legal doctrine relating to the value of the evidence, alleged to have been violated; without which requisite the legal point submitted for the decision of the Court cannot be considered as having been properly presented and the appeal is not admissible.
The consideration of the evidence by the trial court, has not been opposed in the manner required by law; for although in the sixth and last ground of the appeal it is claimed that an error had been committed in the consideration of the documents introduced in evidence by the parties, said documents being passed upon regardless of the legislation in force governing the point at issue, namely, that established by the Organic Act of April 12, 1900, what kind of error was committed by the lower court is not stated, and even admitting that it was an error of law, no mention is made of the law or legal doctrine alleged to have been violated, bearing upon the matter of evidence, inasmuch as the Organic Act, of April 12, 1900, mentioned as such'by appellant, is a substantive law, having nothing to do with the evidence presented at a trial, for which reason the appeal as based on subdivision 7, article 1690 of the Law of Civil Procedure, cannot be sustained.
The meaning of the third clause of the deed of sale, dated October 6, 1894, having been interpreted by the lower court in its literal sense and to the full extent and *75scope of the wording thereof, as a clear and explicit expression of the will of the contracting parties, in holding under said construction the estate of Juan Serrallés to a strict compliance therewith, does not violate, but on the contrary, correctly applies articles 1091, 1256 and 1258 of the Civil Code, that are cited as having been violated in the first ground of the appeal and which articles define the force and efficacy of obligations and bind the parties to the ful-filment thereof, with all the attending consequences; nor articles 1445, 1449 and 1500, of the same Code, cited in the second ground, and which require for the perfection of a contract of purchase and sale the stipulation of a certain price to be paid by the vendee at a time and place specified in the contract, a requisite which was complied with by fixing in the contract of purchase and sale now under discussion, as a certain price of the sale made by José Nicolás de Cartagena to Juan Serrallés y Colón, of his interest and that of his minor children in the estate “Ursula”, the sum of eighteen thousand pesos, commercial money in circulation on the date the contract was entered into, and it cannot be considered as invalidated by virtue of the condition established and mutually accepted by the parties for regulating the payment of pending instalments, according to the value of the money in circulation at the time of their respective maturity, which condition, though aleatory in its nature, is perfectly legitimate and permissible in a contract of purchase and sale, under the provisions of articles 1115 and 1255 of aforesaid Code.
As to Section 11 of the Organic Act, also alleged to have been violated by the judgment, in the third ground of the appeal, although said Section provides that all debts owing on the date the Act takes effect, shall be payable in the coins of Porto Rico then in circulation, or in the coins of the United States at the established rate of exchange, that is to say, sixty cents United States coins, for every peso of Porto Rican money, this provision should be understood *77without prejudice to rights acquired by virtue of previous contracts in which the parties have agreed upon a different manner of satisfying their obligations, with respect to the changes that might be brought about in the value of the circulating medium, and under the protection of the laws governing such contracts at the time they were entered into; for it being an uncontroverted principle of law, recognized by American legislation and by the legislation in force in the Island, that laws do not have a retroactive effect, it could not have been the intention of the Congress of the United States to rescind such contracts, which, furthermore, were also protected by Section 8 of the Treaty of Paris; and consequently, in holding that the estate of Serrallés was bound to pay the amounts claimed • by the plaintiff Belén Esbri, in the manner provided by clause 3 of the deed of October 6, 1894, the Court has not violated the aforesaid legal provision, and the appeal, as based on this further allegation, cannot properly be admitted.
Neither has there been any violation of the rules for the interpretation of contracts contained in articles 1281, 1283, 1284 and 1289 of the Civil Code; for the terms of clause 3 of the contract of purchase and sale dated October 6, 1894, being clear and leaving no doubt as to the intention of the contracting parties, the Ponce Court has confined itself to an application thereof in its literal sense, in strict compliance with the provisions of the first-mentioned article. Nor has article 1283 been violated, because if the trial Court, in view of the documents and other evidence introduced has considered (and said consideration has not been in due legal form shown to be error,) that the will of the contracting parties upon executing the contract of purchase and sale of October 6, 1894, was such as had been clearly and definetely expressed in the clauses of aforesaid contract, in holding the estate of Serrallés to a strict compliance with the terms of clause 3 of the deed, agreeably to the general *79sense and scope thereof, without any limitation whatever as to circumstances, has not violated article 1283 of the Civil Code, as claimed by apellant. The contrary was the case with the point raised between Josefa Cayol y Juliá and the agricultural firm Balseiro & Georgetti, recently decided by this Supreme Court, in which the parties had not stated their intention in so clear and explicit a manner as in the case at bar, nor could it offer any difficulty inasmuch as the plaintiff herself had acknoweledged in the complaint, and it was shown at the trial, that the clause of the deed in question on which she based her claim that the vendees, Balseiro & Geor-getti should pay the interest on the outstanding portion of the price in American currency, without making the discount established by the Government of the United States, upon the former money of the country, had been agreed upon by the parties in expectation of the exchange of the Mexican coin, which had been announced by the Spanish Government at the time the contract was entered into. For this reason the Supreme Court dismissed the appeal in cas-sation taken by the plaintiff Josefa Cayol from the judgment rendered by the District Court of Arecibo, which had denied the claims of said party, on the strength of article 1283 of the Civil Code, the application of which is under consideration in the present appeal.
Nor has the judgment violated the other rules of interpretation referred to in articles 1284 and 1289 of the Civil Code, for if by clause 3 of the deed of October 6, 1894, the vendee Juan Serrallés engaged to pay the stipulated installments at the rate of one hundred cents current money, whatever might be the coin, for every peso, of Mexican money, nothing is more logical or adequate for the fulfillment of the contract than that the estate of Serrallés should now pay the income due the heirs of the vendor, Cartagena, at the rate of one hundred cents American money, the present legal tender, for every Mexican peso; and the installments and income yet to mature, in the money in circula*81tion when they fall due, in the same proportion agreed upon, in strict compliance with the terms of the contract, which is the law between the contracting parties, and being equal for all, does not impair the 'reciprocity of interests that should exist between both parties.
The violation of the laws cited more or less pertinently in the judgment, but which did not serve as bases for the decision arrived at, such as the articles of the Civil Code mentioned in the 5th allegation should not be considered.
For the reasons above set forth the appeal cannot be sustained as based on any of the grounds urged, which are the only ones of which this Court can take cognizance under the provisions of the Law of Civil Procedure and of General Order No. 118, governing appeals in cassation from final judgments of the District Courts in civil matters.
We, therefore, should declare, and do declare, that the appeal in cassation taken by the representative of the estate of Juan Serrallés y Colón, from the aforesaid judgment of the District Court of Ponce, does not lie, and impose upon him the costs.
Messrs. Justices Hernández and Figueras, concurring.
Messrs. Justices Sulzbacher and MacLeary, dissenting.